Citation Nr: 1403124	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-09 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Navy from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision issued by the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  

The Veteran had a Travel Board hearing with the undersigned VLJ in June 2012 at the Montgomery, Alabama RO. 


FINDING OF FACT

The Veteran suffers a current left knee disability that is unrelated to service. 


CONCLUSION OF LAW

Criteria for service connection for a left knee disability has not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).

Certain "chronic conditions," such as arthritis, if manifest to a compensable degree within the first post-service year, will be presumed to have been incurred in active service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2013).  Only "chronic conditions," as defined by regulation and inclusive of arthritis, can be service-connected solely on the basis of continuity of symptomatology from service to the present (irrespective of the establishment of a causal nexus between a current disability and service).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this regard, Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Thus, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims (Court) has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service." Watson v. Brown, 4 Vet. App. 309, 314 (1993). This principle has been repeatedly affirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board notes this issue has previously been remanded by the Board in October 2012.  The Board finds the remand directives were completed by the agency of original jurisdiction.  The Veteran was provided a VA examination in November 2012 regarding his left knee disability which reported the etiology of his current left knee disability and the examination report provided a rationale for the examiner's findings.  As such, the Board finds the directives in the previous remand order were complied with, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends his left knee disability is related to his active service.  The Veteran asserts that he injured his knee while running during physical training five days after his exit examination, and shortly before he was discharged.  He reports that he has had swelling and weakness in his left knee since that time and that these symptoms have gotten progressively worse.  The Veteran contends that he used to be able to play softball and racquetball but has had to cease these activities due to his knee condition.  The Veteran states that he has trouble with stiffness if he sits at his desk at work too long. He also states that he has to take a couple of Advil every day and wear a brace whenever he is doing physical work around the house.  

The Veteran, in his informal hearing presentation in January 2014, contends that the VA examiner's opinion is not well reasoned and provided a rationale that "is inadequate for rating purposes." The Veteran requested that a supplemental opinion from the examiner be obtained to "offer supporting rationale for his conclusion that the [V]eteran's current left knee arthritis was in any way aggravated by the [V]eteran's in-service left knee strain." The Veteran continued, "[s]pecifically, the examiner should offer supporting rationale for his conclusion that the [V]eteran's left knee arthritis is the result of the [V]eteran's age rather than his in-service left knee strain." The Veteran further requested an opinion as to "whether the [V]eteran's current knee condition was in any way aggravated by his in-service knee strain." 

Service treatment records include a complaint on November 26, 1972 for a left patella injury.  The records denote slight swelling and "pain on motion."  The records also denote that there were no "catches", the knee was stable, and there was good range of motion.  The Veteran was treated with heat and told to elevate the knee. 

Treatment records from the Birmingham, Alabama VA Medical Center (VAMC), from January 2009, report the Veteran as having left knee pain and diagnose the Veteran with left knee arthralgia.  The records also report that there is a history of left knee instability with some "minor pain."  The Veteran reported that "walking especially on steps his knee feels weak . . . he has been wearing a knee sleeve which has helped some . . .  [h]e has some swelling . . . he has not had any therapy on his knee."  The length of the problem is described as "3-4 yrs but has gradually gotten worse." Additionally, previous history of the problem is described as "he did injury[sic] his knee while in the Navy."  

The Veteran had a Travel Board hearing with the undersigned VLJ in June 2012.  The Veteran testified that he injured his knee during physical training (PT) on November 26, 1972, five days after his exit examination on November 21, 1972.  The Veteran stated that he went to get treatment on the day of the injury and then was discharged shortly thereafter.  He stated that his "knee was always swelling . . . [i]t just seemed to get worse and worse and the stiffness in my knee was just getting worse and worse.  Now, I'm at a point where I have a desk job and if I sit there for several hours and get up . . . it's stiff."  The Veteran stated he has to take a couple of Advil every day.  He asserted that the first time he told a doctor his knee was bothering him "was probably about ten years ago" and that he "really didn't even thing (sic) about going to the VA . . . " until he talked to someone at a conference he attended who saw him limping. The Veteran filed a claim in December 2008. 

The Veteran had a VA examination in November 2012.  The Veteran was diagnosed with arthritis in his left knee after the examiner reviewed the Veteran's claims file, treatment records, examined the Veteran, and performed an x-ray on the Veteran's left knee.  Regarding etiology, the examiner stated that the Veteran's current left knee condition is less likely as not (less than 50 percent) related to, or caused by, his time in the service.  The examiner noted that there is an entry in the Veteran's service treatment records from November 26, 1972 "detailing the left knee symptoms.  Based on this and his statement this was most consistent with a left knee strain.  The type of injury was not significant enough for a condition more significant."  The examiner also noted that "the document in the C file from 1974 does not reveal any chronic residual from the left knee condition", in reference to the VA examination the Veteran was given as part of his claim for service connection for a left ear condition.  The examiner also noted "[i]t is only in the late 2000s that the current left knee condition is diagnosed.  This is 30 years after service.  If the service was the cause of the current knee condition, it would have presented much sooner and to a greater degree."  The examiner also opined, "[t]he current left knee condition is due to his age.  Also, his BMI being greater than 30 is a risk factor as well." 

The findings of the November 2012 VA examiner are detailed, and well-rationalized.  The examiner adequately explained the lack of connection between the in-service event and the current left knee disability.  As discussed above, the x-ray, the examination, and a review of treatment records, revealed a current diagnosis of arthritis.  The examiner stated that a review of these materials indicated that the objective findings show the pathology of the left knee disability to be age-related.  Thus, relating a diagnosis to post-service factors. 

Indeed, the examiner reviewed the history of complaints post-service, the in-service history, and gave the Veteran a physical examination, when coming to his conclusion.  It is not conclusory and is highly probative against the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The record, which is detailed, overall, supports the findings of the examiner.  

Also significant, are the Veteran's actions regarding his left knee disability.  The Veteran filed a service connection claim regarding a left ear condition in September 1974, but did not mention the left knee.  He was given a comprehensive examination in October 1974; however, he did not note any left knee complaints.  In the context of the Veteran's action regarding other claims, the Veteran's inaction regarding the left knee for many years after service undermines his assertion that he has experienced continuous symptoms regarding the left knee since service.  In effect, the Veteran's own actions have provided evidence against the claim.  

Simply put, the evidence weighs against a finding that the Veteran's current left knee disability as a result of an in-service left knee injury.  

In reaching the above determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.   38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); See also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).   The Veteran was provided with VCAA notice in February 2009. 

It is pertinent to note that the Veteran is represented by the Veterans of Foreign Wars of the United States, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the Veteran has been provided with a VA examination to address etiology with respect to his asserted service connected left knee disability. As discussed in detail above, this report thoroughly discusses the nature and etiology of the Veteran's contended disability picture. 

Accordingly, they are adequate to resolve the issue of service connection. Indeed, regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case. There is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

ORDER

Service connection for a left knee disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


